DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 03/11/2022.  This action is made Final.
2.	Claims 1-3, 5-9, 13-14, 16, and 20 are pending in the case.  Claims 1 and 7-8 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


			Response to Arguments/Remarks
4. 	Applicant’s arguments/remarks filed on 03/11/2022 with regard to the rejections of independent claims 1, 7-8 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that, claim 1 (and similarly claims 7 and 8) recites the limitations "after the list of the plurality of user interface objects is displayed in the edit screen, when the position of the pointer is moved onto a cancelation area that is larger than the topmost user interface object and is outside an area set to surround the topmost user interface object, the processor cancels the list display in the edit screen ,and the list of the plurality of user interface objects is displayed when the pointer is inside the area set to surround the topmost user interface object". Applicant further states that Rosenberg discloses “hovering the cursor over a date (compared with the topmost user interface object of the application) displayed in the content area 202 … to cause display of a list of events for that date, and when the cursor is moved away from over the date, the hovertip disappears” such that “whenever the cursor is moved away from the date, the list of events for the date disappears”. Applicant concludes that Rosenberg fails to teach the recited limitations because the recited limitation requires “after the list of the plurality of user interface objects is displayed in the edit screen, the list display of the application won't disappear when the pointer is moved away from over the topmost user interface object and inside an area set to surround the topmost user interface object, only when the pointer is moved outside the area set to surround the topmost user interface object, the list display is canceled”.
	The examiner respectfully disagrees. Applicant argues a limitation that is not claimed, because claim 1 does not recite “an area set to surround the topmost user interface object” that is larger than the area of “the topmost user interface object”. Claim 1 merely recites “when the position of the pointer is moved onto a cancelation area that is larger than the topmost user interface object and is outside an area set to surround the topmost user interface object”. Under Broadest Reasonable Interpretation, such “area set to surround the topmost user interface object” can be the same as the area of the topmost user interface object by using the topmost user interface object perimeter as the boundary for the area, as exemplified in Fig. 2 & [0029] of Rosenberg. 
	Furthermore, setting hover responsive area larger than the area of an object is well-known. Please see Figs. 1(A)-1(e) of Knight (US 2004/0004632) for a detailed example.
5.	Applicant’s arguments/remarks filed on 03/11/2022 with regard to the rejection of dependent claim 2 under 35 U.S.C. 103 have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Risberg.  Claim 2 is now rejected by the combination of Howard/Rosenberg/Risberg. Please see the rejection of claim 2 under 35 U.S.C. 103 for details.

Claim Rejections - 35 USC § 112
6.	Rejections of claims 1-3, 5-9, 13-14, 16 and 20 under 35 U.S.C. 112(b) are withdrawn in light of the amendment.
7.	Rejection of claim 2 under 35 U.S.C 112(d) is withdrawn in light of the amendment.

Claim Objections – Duplicate Claims Warning

8.         Claims 3, 5-6, 9, 13-14, 16 and 20 are objected to because they appear to be duplicate claims.  
Claim 5 is identical to claim 13. Claim 6 is identical to claim 20. Claims 3, 14 are identical to claims 9, 16 respectively.  Appropriate correction is required.
Applicant is advised that should claims 5, 6, 3 and 14 be found allowable, claims 13, 20, 9,16 will be objected to under 37 CFR 1.75 as being duplicates thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).


				Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 3, 7-9 are rejected under 35 U.S.C. 103  as being unpatentable over Howard et al. (US 2009/0138810; IDS of 05/13/2021, hereinafter Howard), and further in view of Rosenberg et al. (US 2008/0034047; PTO-892 of 12/15/2021, hereinafter Rosenberg). 
		Regarding claim 1, Howard teaches A user interface development assistance device (Fig. 1, 112 “web page editor with element selection mechanism”), comprising:
a processor (Fig. 2, processing unit 202) executing an editing process of a user interface (Fig. 2 & [0004], execute program in Fig. 7) and displaying a generated editing screen on a display (Figs. 3-6 & [0015]); and 
a mouse or a keyboard receiving an operation for editing of the user interface([0015], make UI changes with mouse or keyboard in [0027]; Fig. 3 to Fig. 4 & [0041], user selects 320 in panel 306 before user selects a location within 346 with mouse pointer 330 in Fig. 3, the combination of selecting 320 and mouse click at a desired location is an operation for editing of the user interface; Alternately, [0039], the operation for editing of the user interface can be F4 key, any suitable combination of keys or holding the CTRL key while clicking the mouse at a desired location), wherein the mouse or the keyboard receives an operation of a pointer indicating a position in the editing screen (Fig. 3 to Fig. 4 & [0041], user selects a location within 346 with mouse pointer 330 in [0015]; or [0039], holding the CTRL key while clicking the mouse at a desired location), 
wherein when the position of the pointer is moved onto a topmost user interface object (Fig. 3 to Fig. 4 & [0041], when user selects a location within 346 by moving mouse pointer 330 from panel 306 of Fig. 3 to panel 310 of Fig. 4, where element 3 is the topmost user interface object in [0030] & [0032]; [0030]-[0032] & [0038], element 3 having the highest Z-order is the topmost element among elements 1-3, where element 1 is behind elements 2-3 and element 3 is partially in front of element 2. Note: the examiner noticed conflicting descriptions about the overlapping order of elements 1-3 in [0030] possibly due to typographic error, nevertheless, it is consistently described that elements in the UI can be partially overlapped in [0038] & [0032] & [0036] or completely overlapped by one or another in [0031]) in which a plurality of user interface objects overlap on the editing screen (Fig. 7 & [0051]-[052], step 706-708 to determine if overlapping objects in the selected location of the editing screen, if ‘yes’, display menu 400 in Fig. 4; Fig. 3 & [0029]-[0030], elements 1-3 overlapping with each other; Fig. 4 & [0041]-[0042]), the processor enables the display to display a list of the plurality of user interface objects that overlap the topmost user interface object in the editing screen (Fig. 7 & [0052], display list/menu 400 in Fig. 4 & [0042]-[0043], menu 400 display elements 1-2 overlapping with the topmost element 3), 
after the list of the plurality of user interface objects is displayed in the edit screen, in response to user input, the processor cancels the list display in the edit screen ([0046], once element selection menu/list 400 has been display, [0047], without making any selection from menu/list 400 or select the same topmost element 3, user can dismiss/cancel menu/list 400 with mouse click, escape key activation or other input), and the list of the plurality of user interface objects is displayed when the pointer is inside the area set to surround the topmost user interface object (After canceling menu/list 400 in [0047], user changes his/her mind to re-enter mouse pointer into the area overlaying element 3, repeat the process shown from Fig. 3 to Fig. 4 & [0041]-[0042] to display list 400, i.e., when user selects a location within 346 by moving mouse pointer 330 from panel 306 of Fig. 3 to panel 310 of Fig. 4, where element 3 is the topmost user interface object in [0030] & [0032]; also see Fig. 7 & [0051]-[052], step 706-708 cited and discussed above),
wherein the plurality of user interface objects (Fig. 3 & [0030], objects/elements 1-3 shown in 302 or webpage 310 in Fig. 3) is different with the list of the plurality of user interface objects (Fig. 4 & [0043], menu/list 400 is different from the underneath webpage elements in [0030]). 
		Although Howard teaches facilitating user input to cancel and redisplay list of the plurality of user interface objects (Figs. 3-4 & [0046]-[0047] & [0041]-[0042] & Fig. 7 & [0051]-[0052], cited and discussed above),  Howard seems to be silent on the limitation “after the list of the plurality of user interface objects is displayed in the edit screen, when the position of the pointer is moved onto a cancelation area that is larger than the topmost user interface object and is outside an area set to surround the topmost user interface object, the processor cancels the list display in the edit screen”, which is often known as “hovertip” or “tooltip” feature in the field of Graphic User Interface.
		However, the prior art of Rosenberg can be relied upon for a teaching of this limitation. Rosenberg is directed toward presenting an optimal amount of event information in a timeline bar without interfering with the primary tasks displayed in an email application window by allowing users to hover their mouse cursor over certain areas ([abstract] and [0029]).  Specifically,  Rosenberg teaches after a list of a plurality of user interface objects is displayed in an edit screen when a pointer is at a position over a topmost user interface object (Fig. 2 & [0029], hovering over date display area 202 like “Today”, i.e., a topmost user interface object which is a feature of the timeline bar embedded-within/on-top-of e-mail window layout in [abstract] & [0017]-[0018] , causes the display of a list of events, i.e., a list of a plurality of user interface objects, after the list is displayed in the edit screen, the list disappears in response to pointer moving out of hovering region; [0021] & Fig. 2 & [0040], having an add event control 210 for users to add new calendar events into an edit screen; [0052], mouse for cursor/pointer control), when the position of the pointer is moved onto a cancelation area that is larger than the topmost user interface object and is outside an area set to surround the topmost user interface object (Fig. 2 & [0029], when the cursor/pointer is moved away from over-the-date like “Today” region, i.e., the topmost user interface object, into a cancelation area outside “date” surrounding area 202 that is larger than the “date” area 202. Note: the claim has not recited that “an area set to surround the topmost user interface object” is larger than “the topmost user interface object”.  In the example of Fig. 2 of Rosenberg, the hover-responsive area is assumed to be set as big as the area of “date” but can be configured differently by the system based on the disclosure in [0029] of Rosenberg: “in response to a user hovering the cursor over certain areas”), the processor cancels the list display in the edit screen ([0029] & Fig. 2, when the cursor is moved away from over-the-date region, the list of events, i.e., hovertip, disappears; more hovertips in [0030] & [0036]), and the list of the plurality of user interface objects is displayed when the pointer is inside the area set to surround the topmost user interface object (Fig. 2 & [0029], user can hover the cursor/pointer over date like “Today” region again from the cancelation area to trigger the re-display of hovertip which is a list of events, area to trigger hovertip, e.g., surround the topmost user interface object like the ‘date’ example can be set by the system).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Howard to include the hovertip feature in Rosenberg to achieve the claim limitation.  One would be motivated to make such a combination to apply known dynamic and interactive list display to a user edit interface like Howard for context-sensitive information presentation so as to present an optimal amount of information on demand without interfering with other tasks (Rosenberg: [0029] & [abstract]).

Regarding claims 3 and 9, Howard/Rosenberg teaches The user interface development assistance device according to claim 1. Howard also teaches the limitation wherein when an operation input of selecting one of the plurality of user interface objects in the list is received from the mouse or the keyboard (Figs. 5-6 & [0046]-[0049], element 2 in list 400 is selected in Fig. 5 via mouse in [0015], webpage object/element 2 becomes the topmost object of the webpage in Fig. 6), the processor enables the display to display the selected user interface object as a topmost user interface object to be edited (Figs. 5-6 & [0046]-[0049], element 2 in list 400 is selected in Fig. 5, webpage object/element 2 becomes the topmost object of the webpage to be edited in Fig. 6; [0015], Graphical web page editors are used to display a web page visually as it is being designed, selected, edited or edited after being selected).

Regarding claim 7, Howard teaches A user interface development assistance method (Fig. 1, 112 “web page editor with element selection mechanism” using method in Fig. 7), comprising: 
a user interface editing process of executing an editing process of a user interface (Fig. 2 & [0004], execute program in Fig. 7 to produce output for editing in UI of Figs. 4-6) and generating an editing screen by a processor(Figs. 4-6 generated by processing Unit in Fig. 2); 
a display process enabled by the processor for displaying the editing screen on a display(Figs. 4-6, webpage objects and menu generated by processing Unit and display output device in Fig. 2); and 
an operation input process of receiving an operation from a mouse or a keyboard for editing of the user interface([0015], make UI changes with mouse or keyboard input in [0027]; Fig. 3 to Fig. 4 & [0041], user selects 320 in panel 306 before user selects a location within 346 with mouse pointer 330 in Fig. 3, the combination of selecting 320 and mouse click at a desired location is an operation input process; Alternately, [0039], the operation input process can be activating F4 key, using any suitable combination of keys or holding the CTRL key while clicking the mouse at a desired location), wherein the mouse or the keyboard receives an operation of a pointer indicating a position in the editing screen(Fig. 3 to Fig. 4 & [0041], user selects a location within 346 with mouse pointer 330 in [0015]; or [0039], holding the CTRL key while clicking the mouse at a desired location), 
wherein in the user interface editing process (Figs. 3-6; Fig. 7),
 	when the position of the pointer is moved onto a topmost user interface object (Fig. 3 to Fig. 4 & [0041], when user selects a location within 346 by moving mouse pointer 330 from panel 306 of Fig. 3 to panel 310 of Fig. 4, where element 3 is the topmost user interface object in [0030] & [0032]; [0030]-[0032], element 3 having the highest Z-order is the topmost element among elements 1-3, where element 1 is behind elements 2-3 and element 3 is partially in front of element 2. Note: the examiner noticed conflicting descriptions about the overlapping order of elements 1-3 in [0030] possibly due to typographic error, nevertheless, it is consistently described that elements in the UI can be partially overlapped in [0032] & [0036] or completely overlapped by one or another in [0031]) in which a plurality of user interface objects overlap on the editing screen(Fig. 7 & [0051]-[052], step 706-708 to determine if overlapping objects in the selected location of the editing screen, if ‘yes’, display menu 400 in Fig. 4; Fig. 3 & [0029]-[0030], elements 1-3 overlapping with each other; Fig. 4 & [0041]-[0042]), a list of the plurality of user interface objects that overlap the topmost user interface object is displayed in the editing screen (Fig. 7 & [0052], display list/menu 400 in Fig. 4 & [0042]-[0043], menu 400 display elements 1-2 overlapping with the topmost element 3),
after the list of the plurality of user interface objects is displayed in the edit screen, in response to user input, the processor cancels the list display in the edit screen ([0046], once element selection menu/list 400 has been display, [0047], without making any selection from menu/list 400 or select the same topmost element 3, user can dismiss menu/list 400 with mouse click, escape key activation or other input), and the list of the plurality of user interface objects is displayed when the pointer is inside the area set to surround the topmost user interface object (After canceling menu/list 400 in [0047], user changes his/her mind to re-enter mouse pointer into the area overlaying element 3, repeat the process shown from Fig. 3 to Fig. 4 & [0041]-[0042] to display list 400, i.e., when user selects a location within 346 by moving mouse pointer 330 from panel 306 of Fig. 3 to panel 310 of Fig. 4, where element 3 is the topmost user interface object in [0030] & [0032]; also see Fig. 7 & [0051]-[052], step 706-708 cited and discussed above),
wherein the plurality of user interface objects (Fig. 3 & [0030], objects/elements 1-3 shown in 302 or webpage 310 in Fig. 3) is different with the list of the plurality of user interface objects (Fig. 4 & [0043], menu/list 400 is different from the underneath webpage elements in [0030]). 
		Although Howard teaches facilitating user input to cancel and redisplay list of the plurality of user interface objects (Figs. 3-4 & [0046]-[0047] & [0041]-[0042] & Fig. 7 & [0051]-[0052], cited and discussed above),  Howard seems to be silent on the limitation “after the list of the plurality of user interface objects is displayed in the edit screen, when the position of the pointer is moved onto a cancelation area that is larger than the topmost user interface object and is outside an area set to surround the topmost user interface object, the processor cancels the list display in the edit screen”, which is often known as “hovertip” or “tooltip” feature in the field of Graphic User Interface.
		However, the prior art of Rosenberg can be relied upon for a teaching of this limitation. Rosenberg is directed toward presenting an optimal amount of event information in a timeline bar without interfering with the primary tasks displayed in an email application window by allowing users to hover their mouse cursor over certain areas ([abstract] and [0029]).  Specifically,  Rosenberg teaches after a list of a plurality of user interface objects is displayed in an edit screen when a pointer is at a position over a topmost user interface object (Fig. 2 & [0029], hovering over date display area 202 like “Today”, i.e., a topmost user interface object which is a feature of the timeline bar embedded within e-mail window layout in [abstract] & [0017]-[0018] , causes the display of a list of events, i.e., a list of a plurality of user interface objects, after the list is displayed in the edit screen, the list disappears in response to pointer moving out of hovering region; [0021] & Fig. 2 & [0040], having an add event control 210 for users to add new calendar events into an edit screen; [0052], mouse for cursor/pointer control), when the position of the pointer is moved onto a cancelation area that is larger than the topmost user interface object and is outside an area set to surround the topmost user interface object (Fig. 2 & [0029], when the cursor/pointer is moved away from over-the-date like “Today” region, i.e., the topmost user interface object, into a cancelation area outside “date” surrounding area 202 that is larger than the “date” area 202. See note in claim 1 on “an area set to surround the topmost user interface object”), the processor cancels the list display in the edit screen ([0029] & Fig. 2, when the cursor is moved away from over-the-date region, the list of events, i.e., hovertip, disappears; more hovertips in [0030] & [0036]), and the list of the plurality of user interface objects is displayed when the pointer is inside the area set to surround the topmost user interface object (Fig. 2 & [0029], user can hover the cursor/pointer over date like “Today” region again from the cancelation area to trigger the re-display of hovertip which is a list of events, area to trigger hovertip, e.g., surround the topmost user interface object like the ‘date’ example can be set by the system).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Howard to include the hovertip feature in Rosenberg to achieve the claim limitation.  One would be motivated to make such a combination to apply known dynamic and interactive list display to a user edit interface like Howard for context-sensitive information presentation so as to present an optimal amount of information on demand without interfering with other tasks (Rosenberg: [0029] & [abstract]).

Regarding claim 8, claim 8 is directed to a non-transitory computer-readable recording medium product comprising a program with instructions (Howard: [0004], medium & instructions) to perform the method of claim 7.  Claim 8 is rejected with the same rationale as claim 7.
		
10.	Claims 2, 5, 13, 14 and 16 are rejected under 35 U.S.C. 103  as being unpatentable over Howard/Rosenberg as applied to claims 1, 3, 9 above, and further in view of Risberg et al. (US 5,339,392; hereinafter Risberg). 
	Regarding claim 2, Howard/Rosenberg teaches The user interface development assistance device according to claim 1. Howard does not appear to expressly teach the limitation wherein when an operation input of unifying names or colors for the plurality of user interface objects in the list is received from the mouse or the keyboard, the processor unifies the names or the colors of the plurality of user interface objects in the list to a name or a color of a selected user interface object in the list.
	However, the prior art of Risberg can be relied on for a teach of this limitation. Risberg is directed toward providing user controls on the “look” or style of active document or objects in the active document such as text, data, page, layout, graphs, segments of a page and buttons included in the document through fonts, colors, pen and other document or object property adjustment tools ([abstract]). Risberg teaches selecting one or more objects to be edited by user operations specified in the menu system via mouse, keyboard or touchscreen ([col 32, line 63-67]-[col 33, line 1-17]; Figs. 16-17, select one or three buttons; [col 3, line 5-13], mouse, keyboard, touchscreen as input device).  Risberg also teaches a menu system including font, pen and fill to change the font size and style, to alter the color for the text and to replace the existing color which fills the background of the selected object or objects with a new color ([col 34, line 61-67]-[col 35, line 1-9]; [col 39, line 57-67] & [col 40, line 6-30]). Risberg further teaches font, pen and fill menus can be used by the users to specify the appearance of the selected buttons ([col 16, line 35-52]).  Specifically, Risberg teaches the limitation wherein when an operation input of unifying names or colors for the plurality of user interface objects in the list is received from the mouse or the keyboard, the processor unifies the names or the colors of the plurality of user interface objects in the list to a name or a color of a selected user interface object in the list (Fig. 17 & [col 32, line 63-67]-[col 33, line 1-17], select a plurality of user interface objects like buttons to be included in a selected list via mouse or keyboard in [col 3, line 5-13], select background color, based on one of the selected button color in the selected list, from fill/pen menu in [col 34, line 61-67]-[col 35, line 1-9] & [col 40, line 6-30] to change the color of all other selected buttons in the list to unify the list button colors, or select font based on one of the selected button font in the list using the font menu in [col 39, line 59-67] to apply the selected font to other selected buttons to unify names. Note: the instant application merely mentions that “name” is one of the attributes in [0050] and only exemplified in Fig. 11 & [0088] & [0090] on how to unify sizes and positions of buttons based on steps in Fig. 10).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included appearance editing tools for a group of objects like buttons taught by Risberg  in the user interface of Howard/Rosenberg to achieve the claim limitation.  One would be motivated to make such a combination to help users obtain their preferred “look” of objects including UI buttons (Risberg: [abstract]; Rosenberg: [0042], a highlighted e-mail is in effect an e-mail with a changed color and change add event control 210 color).

	Regarding claims 5 and 13, Howard/Rosenberg teaches The user interface development assistance device according to claim 1. Howard does not appear to expressly teach the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the mouse or the keyboard, the processor unifies the attributes of the plurality of user interface objects in the list.
	However, the prior art of Risberg can be relied on for a teach of this limitation. Risberg is directed toward providing user controls on the “look” or style of active document or objects in the active document such as text, data, page, layout, graphs, segments of a page and buttons included in the document through fonts, colors, pen and other document or object property adjustment tools ([abstract]). Risberg teaches selecting one or more objects to be edited by user operations specified in the menu system via mouse, keyboard or touchscreen ([col 32, line 63-67]-[col 33, line 1-17]; Figs. 16-17, select one or three buttons; [col 3, line 5-13], mouse, keyboard, touchscreen as input device).  Risberg also teaches a menu system including font, pen and fill to change the font size and style, to alter the color for the text and to replace the existing color which fills the background of the selected object or objects with a new color ([col 34, line 61-67]-[col 35, line 1-9]; [col 39, line 57-67] & [col 40, line 6-30]). Risberg further teaches font, pen and fill menus can be used by the users to specify the appearance of the selected buttons ([col 16, line 35-52]).  Specifically, Risberg teaches the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the mouse or the keyboard, the processor unifies the attributes of the plurality of user interface objects in the list (Fig. 17 & [col 32, line 63-67]-[col 33, line 1-17], select a plurality of user interface objects like buttons to be included in a selected list via mouse or keyboard in [col 3, line 5-13], select background color, based on one of the selected button color in the selected list, from fill/pen menu in [col 34, line 61-67]-[col 35, line 1-9] & [col 40, line 6-30] to change the color of all other selected buttons in the list to unify the list button colors, or select font based on one of the selected button font in the list using the font menu in [col 39, line 59-67] to apply the selected font to other selected buttons to unify names. Applying a selected color or style of a button to all selected button in a list is a unifying attribute operation).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included appearance editing tools for a group of objects like buttons taught by Risberg  in the user interface of Howard/Rosenberg to achieve the claim limitation.  One would be motivated to make such a combination to help users obtain their preferred “look” of objects including UI buttons (Risberg: [abstract]; Rosenberg: [0042], a highlighted e-mail is in effect an e-mail with a changed color and change add event control 210 color).

	Regarding claims 14 and 16, Howard/Rosenberg teaches The user interface development assistance device according to claim 3, 9. Howard does not appear to expressly teach the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the mouse or the keyboard, the processor unifies the attributes of the plurality of user interface objects in the list.
	However, the prior art of Risberg can be relied on for a teach of this limitation. Risberg is directed toward providing user controls on the “look” or style of active document or objects in the active document such as text, data, page, layout, graphs, segments of a page and buttons included in the document through fonts, colors, pen and other document or object property adjustment tools ([abstract]). Risberg teaches selecting one or more objects to be edited by user operations specified in the menu system via mouse, keyboard or touchscreen ([col 32, line 63-67]-[col 33, line 1-17]; Figs. 16-17, select one or three buttons; [col 3, line 5-13], mouse, keyboard, touchscreen as input device).  Risberg also teaches a menu system including font, pen and fill to change the font size and style, to alter the color for the text and to replace the existing color which fills the background of the selected object or objects with a new color ([col 34, line 61-67]-[col 35, line 1-9]; [col 39, line 57-67] & [col 40, line 6-30]). Risberg further teaches font, pen and fill menus can be used by the users to specify the appearance of the selected buttons ([col 16, line 35-52]).  Specifically, Risberg teaches the limitation wherein when an operation input of unifying attributes for the plurality of user interface objects in the list is received from the mouse or the keyboard, the processor unifies the attributes of the plurality of user interface objects in the list (Fig. 17 & [col 32, line 63-67]-[col 33, line 1-17], select a plurality of user interface objects like buttons to be included in a selected list via mouse or keyboard in [col 3, line 5-13], select background color, based on one of the selected button color in the selected list, from fill/pen menu in [col 34, line 61-67]-[col 35, line 1-9] & [col 40, line 6-30] to change the color of all other selected buttons in the list to unify the list button colors, or select font based on one of the selected button font in the list using the font menu in [col 39, line 59-67] to apply the selected font to other selected buttons to unify names. Applying a selected color or style of a button to all selected button in a list is a unifying attribute operation).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included appearance editing tools for a group of objects like buttons taught by Risberg  in the user interface of Howard/Rosenberg to achieve the claim limitation.  One would be motivated to make such a combination to help users obtain their preferred “look” of objects including UI buttons (Risberg: [abstract]; Rosenberg: [0042], a highlighted e-mail is in effect an e-mail with a changed color and change add event control 210 color).


11.	Claims 6 and 20 are rejected under 35 U.S.C. 103  as being unpatentable over Howard/Rosenberg as applied to claim 1 above, and further in view of Reeves et al. (US 2016/0110076; PTO-892 of 07/15/2021, hereinafter Reeves). 
	Regarding claims 6 and 20, Howard/Rosenberg teaches The user interface development assistance device according to claim 1. Howard does not seem to expressly teach the limitation wherein when an operation input of changing a positional relationship between the plurality of user interface objects in the list is received from the mouse or the keyboard, the processor changes the positional relationship between the plurality of user interface objects in the list and sets a topmost user interface object of the plurality of user interface objects that overlap on the editing screen according to the change.
However, Reeves teaches the limitation wherein when an operation input of changing a positional relationship between a plurality of user interface objects in a list is received from a mouse or a keyboard (Figs. 73-74 & [0383], use interface 7212, 7216 to reorder the display of windows in either the device user interface 1308 or the computer system display 1304; [0278], mouse or keyboard user input 7404 or 7408 in Figs. 73-74; Figs. 73-74, sublist “T5, T6 and T7” represent windows 5-7 in computer canvas 1304, the sublist in Fig. 73 is “T5, T6 and T7”and the sublist in Fig. 74 is “T6, T5 and T7”, window 5 or item 7304 on top of window 6 or item 7308 in Fig. 73 is changed to window 6 or item 7308 on top of window 5, item 7304 in Fig. 74 via either user input 7408 or 7404), a processor changes the positional relationship between the plurality of user interface objects in the list (Fig. 73 to Fig. 74, the sublist, i.e., the recited “list” in Fig. 73 is “T5, T6 and T7”and the sublist in Fig. 74 is “T6, T5 and T7”) and sets a topmost user interface object of the plurality of user interface objects that overlap on the editing screen according to the change (Fig. 73 to Fig. 74, interface object window 5 or item 7304 on top of window 6 or item 7308 in Fig. 73 is changed to window 6 or item 7308 on top of window 5, item 7304 in Fig. 74 via either user input 7408 or 7404).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of Reeves in the user interface of Howard/Rosenberg to achieve the claim limitation.  One would be motivated to make such a combination for users to reorder interface objects via intuitive manipulation of their representations in a list as desired (Reeves: [0383]-[0385], change object order or orientation in the list representing applications/windows on canvas; Howard: [0043] & Figs. 3-7, select an object for editing in [0015]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Knight (US 2004/0004632), Figs. 1(A)-1(e) display tooltip showing information when mouse over a target area and not display tooltip when the mouse is outside the target area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179